PER CURIAM.
We affirm appellant’s convictions in this direct appeal without discussion. Because the trial court imposed costs on a per count basis, however, we strike the duplica-tive costs. Hunter v. State, 651 So.2d 1258 (Fla. 1st DCA 1995). In addition, we strike the public defender’s lien because it was imposed without informing appellant of his right to contest the lien amount. L.A.D. v. State, 616 So.2d 106 (Fla. 1st DCA), review denied, 624 So.2d 268 (Fla.1993). The lien may be imposed on remand if appellant is given the appropriate notice and opportunity to contest the amount of the lien.
Accordingly, the cause is affirmed in part; reversed in part; and remanded for proceedings consistent with this opinion.
MINER, MICKLE and LAWRENCE, JJ., concur.